Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 1 of 9 Page ID #:1




  1 JEROME M. JACKSON, ESQ. (Cal. Bar No. 64238)
      880 APOLLO STREET, SUITE 238
  2 EL SEGUNDO, CA 90245
      PHONE: 310-726-4199
  3
      BOBER, PETERSON & KOBY LLP
  4 TIMOTHY A. PETERSON, (Cal. Bar No. 210197)
      Tim@BPKfirm.com
  5 CASEY W. KENOBI (Cal. Bar No. 332015)
      CKenobi@BPKfirm.com
  6 2603 Main Street, Suite 1100
      Santa Ana, CA 92614
  7 Telephone: 714-750-9421
  8 Attorneys for Plaintiff
      CINCINNATI REDS LLC
  9
 10                                  UNITED STATES DISTRICT COURT
 11                              CENTRAL DISTRICT OF CALIFORNIA
 12 THE CINCINNATI REDS LLC                         Case No.
 13                     Plaintiff,                  COMPLAINT FOR
                                                    DECLARATORY AND
 14            v.                                   INJUNCTIVE RELIEF FOR
                                                    VIOLATION OF DUE PROCESS
 15 ANTHONY ESQUER                                  [U.S. Const., Amend. XIV, § 1]
 16                     Defendant.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -1-
      SMRH:4827-0631-3446.1                                                  COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 2 of 9 Page ID #:2




  1            Plaintiff, Cincinnati Reds LLC (“the Reds”), hereby alleges as follows:
  2
  3                                       INTRODUCTION
  4
  5            1.       The Due Process Clause of the Fourteenth Amendment to the United
  6 States Constitution restricts a state’s exercise of personal jurisdiction over out-of-state
  7 parties. The United States Supreme Court described those limitations in International
  8 Shoe Co. v. Washington, 326 U.S. 310, 316 (1946): a forum state may exercise
  9 jurisdiction over an out-of-state defendant, only if certain minimum contacts exist
 10 between that party and the state such that “the maintenance of an action in the state
 11 does not offend traditional notions of fair play and substantial justice.” See also:
 12 Walden v. Fiore, 134 S. Ct. 1115, 1121 (2014).
 13            2.       The “minimum contacts” standard enunciated by International Shoe Co.
 14 was refined in Bristol-Myers Squibb Co. v. Superior Court of the State of California,
 15 137 S. Ct. 1773, 1779 (2017). Therein, the Supreme Court held that “[T]he primary
 16 focus of a personal jurisdiction inquiry is the defendant’s relations to the forum state.”
 17 The Supreme Court explained the due process mandate that personal jurisdiction may
 18 be exercised only if the claim at issue arises out of, or relates to, the out-of-state
 19 defendant’s conduct within the forum state. The Court held “there must be an
 20 affiliation between the forum and the underlying controversy, principally, activity or
 21 an occurrence that takes place in the forum State and is therefore subject to the State’s
 22 regulation.” (Citations omitted.) Id. at 1780.
 23            3.       The Supreme Court has also made clear that an out-of-state defendant’s
 24 execution of a contract within the forum state does not, by itself, support the exercise
 25 of personal jurisdiction over that party. See Bristol-Myers Squibb, 137 S. Ct. at 1783:
 26 “The bare fact that BMS contracted with a California distributor is not enough to
 27 establish personal jurisdiction in the state.” See also Burger King Corp. v. Rudzewicz,
 28 471 U.S. 462, 478 (1985): “[I]f the question is whether an individual’s contract with


                                                   -2-
      SMRH:4827-0631-3446.1                                                        COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 3 of 9 Page ID #:3




  1 an out-of-state party alone can automatically establish sufficient minimum contacts
  2 in the other party’s home forum, we believe the answer clearly is that it cannot. The
  3 Court long ago rejected the notion that personal jurisdiction might turn on
  4 ‘mechanical’ tests . . . or on ‘conceptualistic theories of the place of contracting or of
  5 performance (emphasis in original).’”
  6            4.       The Reds bring this action to dispute and contest California’s exercise of
  7 personal jurisdiction over them in a claim which Esquer has filed against them with
  8 the California Workers’ Compensation Appeals Board (“WCAB”).                       The Reds
  9 contend that the exercise of that jurisdiction violates the due process of law guaranteed
 10 by the Fourteenth Amendment to the United States Constitution.
 11
 12                                          THE PARTIES
 13            5.       The Reds are a limited liability company organized under the laws of the
 14 State of Delaware, which owns and operates a Major League Baseball team in
 15 Cincinnati, Ohio.
 16            6.       Defendant ANTHONY ESQUER (hereinafter “Esquer” or “Defendant”)
 17 has filed a claim against the Reds with the WCAB and seeks to have that agency
 18 exercise personal jurisdiction over the Reds under California Labor Code Sections
 19 3600.5(a) and 5305. A true, complete and accurate copy of Esquer’s claim is attached
 20 hereto as Exhibit “A,” and is incorporated herein by this reference thereto.
 21
 22                                  JURISDICTION AND VENUE
 23            7.       The Reds allege that Esquer’s invocation of WCAB jurisdiction under
 24 California Labor Code Sections 3600.5(a) and 5305 violates its right to Due Process
 25 of Law under the Fourteenth Amendment to the United States Constitution. Those
 26 code sections purport to empower the WCAB to exercise personal jurisdiction over
 27 out-of-state defendants in a manner that violates the Due Process Clause.
 28 //


                                                    -3-
      SMRH:4827-0631-3446.1                                                            COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 4 of 9 Page ID #:4




  1            8.       This Court has jurisdiction over the dispute pursuant to 28 U.S.C. § 1331,
  2 which provides that “the district courts shall have original jurisdiction of all civil
  3 actions arising under the Constitution, laws or treaties of the United States.”
  4            9.       Venue is proper in the Central District of California under 28 U.S.C.
  5 §1391 (b)(a) because Esquer entered in to a contract with the Reds while a resident in
  6 the Eastern Division of the Central District of California.
  7            10.      The Reds have standing to bring this action because of Esquer’s
  8 invocation of WCAB jurisdiction over them under Sections 3600.5(a) and 5305.
  9 Esquer invoked that jurisdiction even though: (a) the Reds do not have the minimum
 10 contacts with California that must exist before this State may exercise personal
 11 jurisdiction over them; (b) there is no affiliation between California and the
 12 underlying controversy; i.e., Esquer’s alleged workplace injury; and (c) the mere fact
 13 that Esquer signed his employment contract with the Reds in California does not
 14 provide a constitutionally valid basis for California’s exercise of personal jurisdiction
 15 over the Reds.            Esquer’s baseless invocation of that jurisdiction has created an
 16 imminent, concrete, and irreparable risk of harm to the Reds’ business, goodwill and
 17 reputation.
 18            11.      The Reds seek declaratory and injunctive relief, pursuant to 28 U.S.C.
 19 §§ 2201 and 2202. The Court is empowered to grant such relief pursuant to Federal
 20 Rules of Civil Procedure, Rules 57 and 65.
 21
 22                                   FACTUAL ALLEGATIONS
 23            12.      The Reds are an out-of-state party and do not have minimum contacts
 24 with the State of California.
 25                            (a) The Reds were not organized, and do not exist, under
 26 California law.
 27                            (b) The Reds are domiciled in Cincinnati, Ohio, where they
 28 maintain their principal place of business.


                                                    -4-
      SMRH:4827-0631-3446.1                                                            COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 5 of 9 Page ID #:5




  1                     (c) The Reds do not maintain, and never have maintained, a business
  2 facility or telephone number in California.
  3                     (d) The Reds do not own, rent, or lease any real or personal property in
  4 California.
  5                     (e) The Reds do not maintain any bank accounts in California.
  6                     (f) The Reds do not have, or hold, any licenses or permits issued by any
  7 California state governmental entity.
  8                     (g) The Reds do not have any owners, members, officers, or directors
  9 who reside in California.
 10                     (h) The Reds do not advertise or solicit business in California.
 11            13.      The Reds employed Esquer as a professional athlete between 2006 and
 12 2008. During his two years as a professional athlete in the Reds organization, Esquer:
 13                     (a) did not play a single baseball game for the Reds in California;
 14                     (b) did not participate in a single baseball practice for the Reds in
 15 California; and
 16                     (c) exclusively performed his work-related duties for the Reds outside
 17 of California.
 18            14.      California Labor Code Section 3600.5(a) provides, in relevant part, “[i]f
 19 an employee who has been hired . . . in the state receives personal injury by accident
 20 arising out of and in the course of employment outside of this state, he or she . . . shall
 21 be entitled to compensation according to the law of this state.” Section 3600.5(a) does
 22 not require that an employee’s injury occur in California or that the injury arise out
 23 of, or relate to, the out-of-state defendant’s conduct in California. Section 3600.5(a)
 24 utterly ignores the Due Process mandate that personal jurisdiction be exercised over
 25 an out-of-state defendant only if the underlying controversy arises out of or relates to
 26 that defendant’s conduct in the forum state. Bristol-Myers Squibb Co., supra.
 27            15.      California Labor Code Section 5305 similarly provides that the WCAB
 28 has jurisdiction over all injuries which occur outside of California, simply because an


                                                     -5-
      SMRH:4827-0631-3446.1                                                            COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 6 of 9 Page ID #:6




  1 employment contract was executed in California. As with Section 3600.5(a), this
  2 section does not require that an employee’s injury occur in California, or that an out-
  3 of-state employer have any contact with California (aside from executing a contract
  4 for hire in California), before the WCAB may exercise jurisdiction over an out-of-
  5 state employer.
  6            16.      Sections 3600.5(a) and 5305 deprive out-of-state employers of Due
  7 Process.         Both sections purport to empower the WCAB to exercise personal
  8 jurisdiction over an out-of-state employer, even if the employer’s sole connection to
  9 California is the execution of an employment contract in California. Thus, those two
 10 code sections endow the WCAB with jurisdiction even if the claim is thoroughly
 11 unrelated to any activity conducted by the out-of-state defendant in California. That
 12 exercise of jurisdiction is incompatible with the traditional notions of fair play and
 13 substantial justice required by the Due Process Clause of the Fourteenth Amendment
 14 to the United States Constitution.
 15            17.      Esquer’s claim vividly demonstrates the constitutional flaws of the
 16 jurisdiction conferred upon the WCAB by Sections 3600.5(a) and 5305. Esquer
 17 exclusively performed all of his work-related duties for the Reds outside of California.
 18 Moreover, he admitted that he sustained his work-related injury in Ohio. Thus,
 19 Esquer’s claim for benefits did not arise out of, or relate to, any conduct by the Reds
 20 in California. Nevertheless, under Sections 3600.5(a) and 5305, the Reds are being
 21 forced to defend Esquer’s claim in a foreign venue with no jurisdictional tie to his
 22 work injury rather than being allowed the right to defend his claim in the state of their
 23 principal place of business, which the United States Supreme Court has described as
 24 the “paradigm forum.” Daimler AG v. Bauman, 571 U.S. 117, 137 (2013).
 25 //
 26 //
 27 //
 28 //


                                                  -6-
      SMRH:4827-0631-3446.1                                                       COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 7 of 9 Page ID #:7




  1                                   FIRST CAUSE OF ACTION
  2     VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH
  3                                          AMENDMENT
  4                                  (U.S. Const. amend. XIV, § 1)
  5            18.      The Reds repeat and re-allege the allegations previously set forth in
  6 Paragraphs 1 through 17, inclusive of this complaint and incorporate the same herein
  7 by this reference thereto, as though fully hereinafter set forth at length.
  8            19.      Under the Due Process Clause of the Fourteenth Amendment, no state
  9 shall “deprive any person of life, liberty, or property, without due process of law.”
 10            20.      Administrative agencies are subject to the constraints of due process.
 11 See Federal Insurance Co. v. Workers’ Compensation Appeals Board (Johnson), 221
 12 Cal. App. 4th 1116 (2013); Withrow v. Larkin, 421 U.S. 35 (1975); Beverly Hills
 13 Multispecialty Group, Inc. v. Workers’ Compensation Appeals Board, et al., 26 Cal.
 14 App. 4th 789 (1994).
 15            21.      Plaintiff seeks (1) a declaration that California Labor Code §§ 3600.5(a)
 16 and 5305 violate the Due Process Clause of the Fourteenth Amendment to the United
 17 States Constitution on their face or, alternatively, as they pertain to the claim which
 18 Esquer has filed against the Reds with the WCAB; and (2) an order of this Court
 19 enjoining Esquer from prosecuting the claim he has filed against the Reds with the
 20 WCAB.
 21                                     PRAYER FOR RELIEF
 22            WHEREFORE, the Reds pray for the following relief:
 23            1.       A declaratory judgment that California Labor Code § 3600.5(a), which
 24 provides that “an employee who has been hired” in California, without regularly
 25 working in California, is “entitled to workers’ compensation upon personal injury by
 26 accident arising out of and in the course of employment outside of this state,” is
 27 invalid and unconstitutional on its face or, alternatively, as applied to the claim which
 28 Esquer has filed against the Reds with the WCAB;


                                                    -7-
      SMRH:4827-0631-3446.1                                                           COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 8 of 9 Page ID #:8




  1            2.       A declaratory judgment that California Labor Code § 5305, which
  2 provides that the WCAB has jurisdiction over all “injuries suffered outside the
  3 territorial limits of this state in those cases where the injured employee is a resident
  4 of this state at the time of injury and the contract for hire was made in this state,” is
  5 invalid and unconstitutional on its face or, alternatively, as applied to the claim which
  6 Esquer has filed against the Reds with the WCAB;
  7            3.       That Esquer be permanently restrained and enjoined from prosecuting
  8 the claim he has filed against the Reds with the WCAB, under California Labor Code
  9 § 3600.5(a), which provides that “an employee who has been hired” in this state,
 10 without regularly working in the state, is “entitled to workers’ compensation upon
 11 personal injury by accident arising out of and in the course of employment outside of
 12 this state;”
 13            4.       That Esquer be permanently restrained and enjoined from pursuing the
 14 claim he has filed against the Reds with the WCAB, under California Labor Code
 15 § 5305, which provides that the WCAB may exercise jurisdiction over all “injuries
 16 suffered outside the territorial limits of this state in those cases where the injured
 17 employee is a resident of this state at the time of injury and the contract for hire was
 18 made in this state.”
 19            5.       For costs and attorney fees; and
 20 //
 21 //
 22 //
 23 //
 24 //
 25 //
 26 //
 27 //
 28 //


                                                    -8-
      SMRH:4827-0631-3446.1                                                       COMPLAINT
Case 2:21-cv-05568-FMO-MAA Document 1 Filed 07/09/21 Page 9 of 9 Page ID #:9




  1            6.       For such other and further relief as this Court deems just and proper.
  2
  3
  4 Dated: July 7, 2021
  5
  6
  7                                                       JEROME M. JACKSON, ESQ
  8
  9
 10                                    By               /S/ JEROME M. JACKSON
                                                  _____________________________________
                                                            JEROME M. JACKSON
 11
 12                                                          Attorneys for Plaintiff
                                                             Cincinnati Reds LLC
 13
 14
                                                     BOBER, PETERSON, & KOBY, LLP
 15
 16
 17                                    By
 18                                                         TIMOTHY PETERSON

 19                                                          Attorneys for Plaintiff
                                                             Cincinnati Reds LLC
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                    -9-
      SMRH:4827-0631-3446.1                                                            COMPLAINT
